PER CURIAM.
The motion of appellee to dismiss the appeal herein for failure of appellant to prosecute the appeal, coming on regularly for hearing and there being no one present in open court, and no response made by appellee or his counsel to said motion, ordered said motion submitted to the court for consideration and decision on the papers filed. On consideration thereof, further ordered said motion granted, that a judgment be filed and entered accordingly, and that the mandate of this court in this cause issue forthwith.